Exhibit 10.1
 


LODONAL™ IN THE TREATMENT OF SUBJECTS WITH HUMAN IMMUNODEFICIENCY VIRUS (HIV)
 


A Bridging Study to Evaluate the Effects of LODONAL™ as an Immune-System
Regulating Agent in Subjects in which their Immune System is Compromised


CLINICAL TRIAL SPONSOR:
 
TNI BIOTECH, INTERNATIONAL, Ltd.
P.O. Box 3321, Drake Chambers
Road Town, Tortola
British Virgin Islands


LOCAL REPRESENTATIVE:
State Hospital
Asubiaro, Osogbo
Osun State, Nigeria


Investigational Product:
 
 Naltrexone Hydrochloride, 4.5 mg Capsules
 
LODONAL™




SPONSOR PROTOCOL NUMBER:
LDN-301-01
 


 
 

--------------------------------------------------------------------------------

 
 
STATEMENT OF COMPLIANCE
 
The study will be conducted in accordance with the International Conference on
Harmonization guidelines for Good Clinical Practice (ICH E6) and the provisions
of the current ISO 14155-1, 14155-2 (2003): Clinical Investigation of Medical
Devices for Human Subjects, the relevant laws, the provisions of the Federal
Ministry of Health’s guidelines, as well as regulations and guidelines published
periodically by the Federal Ministry of Health.


Permission will be obtained by National Agency for Food and Drug Administration
and Control (NAFDAC) to conduct this clinical trial in compliance with both the
clinical trials guidelines issued by NAFDAC and the Nigerian National Code for
Health Research Ethics.

 
 
Page 2 of 52

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
 
The undersigned have reviewed and approved the following protocol:


Sponsor:
TNI BioTech, International, Ltd.
P.O. Box 3321, Drake Chambers
Road Town, Tortola
British Virgin Islands





--------------------------------------------------------------------------------

Jill Smith,
MD                                                                                                           Date
Medical Consultant to TNI BioTech, Inc.
Phone: 717-497-5968
Email : JillSmithResearch@gmail.com


 
Page 3 of 52

--------------------------------------------------------------------------------

 
 
INVESTIGATOR(S) SIGNATURE PAGE
 
The signature below constitutes the approval of this protocol and the
attachments, and provides the necessary assurances that this trial will be
conducted according to all stipulations of the protocol, including all
statements regarding confidentiality, and according to local legal and
regulatory requirements and applicable Nigerian regulations, International
Conference on Harmonisation Good Clinical Practice guidelines and applicable
regulations for the overall conduct of the clinical investigation.


I agree to personally conduct and/or supervise the described clinical trial and
acknowledge as the Investigator(s), I will protect the rights, safety, and
welfare of participants in this clinical trial.


I agree to ensure that all sub-Investigator(s)s, associates, colleagues, and
employees assisting in the conduct of the clinical trial are informed of their
obligations and delegation of responsibilities.  I will ensure that mechanisms
are in place to ensure that site personnel receives appropriate information
and/or training throughout the clinical trial to adequately conduct the
investigation per the protocol.
 
Clinical Site:  State Hospital, Asubiaro, Osgobo, Osun State, Nigeria 
 
Signed:
 
Date:  
   
Name: Abayomi Oni, MD
  Title: Chief Consultant / Principal Investigator(s)   Address: State Hospital,
Asubiaro, Osgobo, Osun State, Nigeria  
Phone:
   
Signed:
 
Date:   
   
Name: Richard Afonja, MD
 
Title: Sub-Principal Investigator(s)
  Address: The American Hospitals and Resorts (Blood and Cancer Center), Plot
12A, Olaitan Senbanjo Street, Off Admiralty Way, Lekki Phase 1, Lagos, Nigeria  
Phone: +234 700 1001 000


 
 
Page 4 of 52

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

STATEMENT OF COMPLIANCE 2 signature page 3 INVESTIGATOR(S) SIGNATURE PAGE 4
TABLE OF CONTENTS 5 LIST OF ABBREVIATIONS 8 PROTOCOL SYNOPSIS 10 SCHEDULE OF
EVENTS 14 SCHEDULE OF EVENTS 15 1 INTRODUCTION
16
2 Background Information And Rationale
17
 
2.1
Background Information
17
 
2.2
History
19
 
2.2.1
Historical Safety Data
20
 
2.3
Rationale
20
 
2.4
Potential Risks and Benefits
21
 
2.4.1
Potential Risks
21
 
2.4.2
Side Effects
21
 
2.4.3
Potential Benefits
21
3 Study Objectives
22
 
3.1
Primary Objectives
22
 
3.2
Secondary Objective
22
4 Investigational Plan
23
 
4.1
Study Design
23
 
4.2
Number of Centers and Subjects and Study Duration
24
 
4.3
Choice of Study Population
24
 
4.4
Strategies for Recruitment and Retention
24
 
4.5
Randomization Procedures
24
5 SELECTION OF STUDY POPULATION
25
 
5.1
Inclusion Criteria
25
 
5.2
Exclusion Criteria
25
 
5.3
Concomitant Medications
26
 
5.3.1
Permitted Concurrent Medications and Non-Drug Therapies
26
 
5.3.2
Medication and Treatment/Procedure Restrictions
26
 
5.3.3
Study Diet and Other Restrictions
26
 
5.4
Removal of Subjects from Therapy or Assessment
26
 
5.4.1
Withdrawal Criteria
26

 
 
Page 5 of 52

--------------------------------------------------------------------------------

 
 

 
5.4.2
Discontinuation Procedures
27
 
5.4.3
Replacement of Discontinued Subjects
27
 
5.5
Premature Termination or Suspension of Trial
27
6 Investigational Product
28
 
6.1
Product Description
28
 
6.2
Packaging, and Labeling
28
 
6.3
Conditions for Storage
28
 
6.4
Dosage, Preparation and Administration of Study Product
28
 
6.5
Selection of Doses in the Study
29
 
6.6
Selection and Timing of Dose for Each Subject
29
 
6.7
Treatment Compliance
29
 
6.7.1
Dispensing and Accountability
29
 
6.7.2
Assessment of Compliance
29
 
6.8
Blinding/Unblinding
29
 
6.9
Safety Assessments
29
 
6.9.1
Medical, Surgical, and Social History
29
 
6.9.2
Physical Examination
30
 
6.9.3
Vital Signs
30
 
6.9.4
Clinical Laboratory Tests
30
 
6.1
Adverse Events
31
 
6.10.1
Definitions
31
 
6.10.2
Collection and Rating of Adverse Events
32
 
6.10.3
Action Taken and Follow-up
34
 
6.10.4
Serious and Other Significant Adverse Events
36
 
6.11
Appropriateness of Measurements
38
7 Study Schedule
39
 
7.1
Screening – Group A
39
 
7.1.1
Screening Visit Period 1 (Day -30 to 0)
39
 
7.2
Day 1 (± 2 days) – Group A
39
 
7.3
Day 30 (± 2 Days) – Group A
40
 
7.4
Day 60 (± 2 days) – Group A
40
 
7.5
Day 90 (± 2 days) – Group A
41
 
7.6
Screening – Group B
41
 
7.6.1
Screening Visit Period 1 (Day -30 to 0)
41
 
7.7
Day 1 (± 2 days) – Group B (Observation Period)
42
 
7.8
Day 30 (± 2 Days) – Group B (Observation Period)
42
 
7.9
Day 60 (± 2 days) – Group B (Observation Period)
42
 
7.1
Day 90 (± 2 days) – Group B (Observation Period)
43
 
7.11
Day 1 (± 2 days) – Group B (Treatment Period)
43

 
 
Page 6 of 52

--------------------------------------------------------------------------------

 
 

 
7.12
Day 30 (± 2 Days) – Group B (Treatment Period)
43
 
7.13
Day 60 (± 2 days) – Group B (Treatment Period)
44
 
7.14
Day 90 (± 2 days) – Group B (Treatment Period)
44
 
7.15
Follow-up/Early Termination Visit – All groups
44
 
7.16
Unscheduled Visit – All groups
45
8 Statistical Considerations
46
 
8.1
Sample Size Considerations
46
 
8.2
Planned Analyses
46
 
8.3
Statistical Methods
47
 
8.3.1
Analysis Sets
47
9 DATA HANDLING
49
 
9.1
Source Data and Records
49
 
9.2
Case Report Forms
49
 
9.3
Provision of Additional Information
49
10 MONITORING PROCEDURES
50
 
10.1
Periodic Monitoring
50
 
10.2
Audit and Inspection
50
 
10.3
Confidentiality of Subject Data
50
11 CHANGES IN THE CONDUCT OF THE STUDY
51
 
11.1
Protocol Amendments
51
 
11.2
Deviations from the Protocol
51
 
11.3
Premature Study Termination
51
12 REPORTING AND PUBLICATION
52
 
12.1
Clinical Study Report
52
 
12.2
Confidentiality and Ownership of Study Data
52
 
12.3
Publication Policy
52
13 ETHICAL AND REGULATORY ASPECTS
53
 
13.1
Institutional Review Board (IRB)/Ethics Committee (EC)
53
 
13.2
Regulatory Authority(ies) Authorization/Approval/Notification
53
 
13.3
Ethical Conduct of the Study
53
 
13.4
Subject Information and Consent
53
 
13.5
Compliance Reference Documents
54
14 LIABILITIES AND INSURANCE
55
 
14.1
ICH GCP Responsibilities
55
 
14.2
Liabilities and Insurance
55
15 ARCHIVING
56
 
15.1
Investigator(s) File
56
 
15.2
Trial Master File
56
16 Literature References
57

 
 
Page 7 of 52

--------------------------------------------------------------------------------

 
 
LIST OF ABBREVIATIONS
 
AE
Adverse Event/Adverse Experience
ADR
Adverse Drug Reaction
AIDS
Acquired Immunodeficiency Syndrome
API
Active Pharmaceutical Ingredient
ART
Antiretroviral
CRF
Case Report Form
CRO
Contract Research Organization
c-RP
c-Reactive Protein
EC
Ethics Committee
ET
Early Termination
EU
European Union
FDA
Food and Drug Administration (United States)
GCP
Good Clinical Practice
HCl
Hydrochloride
HCV
Hepatitis C Virus
HIV
Human Immunodeficiency Virus
IB
Investigator(s)'s Brochure
ICF
Informed Consent Form
ICH
International Conference on Harmonization
IFN
Interferon
IL
Interleukin
IND
Investigational New Drug
IP
Investigational Product
IRB
Institutional Review Board
ITT
Intent-to-Treat
IVIG
Intravenous Immunoglobulin
K.S.
Kaposi’s Sarcoma
LAAM
Levo-Alpha-Acetyl-Methadol
LDN
Low Dose Naltrexone
MENK
Methionine [Met5]-enkephalin

 
 
Page 8 of 52

--------------------------------------------------------------------------------

 
 
MS
Multiple Sclerosis
NAFDAC
National Agency for Food and Drug Administration and Control
NK
Natural Killer
OGF
Opioid Growth Factor
OGFr
Opioid Growth Factor receptor
OI
Opportunistic Infections
PI
Principal Investigator(s)
p.o. q.d.
By mouth every day
SAE
Serious Adverse Effect
SAP
Statistical Analysis Plan
TEAE
Treatment-Emergent Adverse Event
TNF
Tumor Necrosis Factor

 
 
Page 9 of 52

--------------------------------------------------------------------------------

 
 
PROTOCOL SYNOPSIS
 
Sponsor:
TNI BioTech, International, Ltd.
Name of Finished Product:
LODONAL™
Name of Active Ingredient:
Naltrexone hydrochloride (HCl), 4.5 mg
Clinical Trial Title:
A Bridging Study to Evaluate the Effects of LODONAL as an Immune-System
Regulating Agent in Subjects, in which their Immune System is Compromised
Trial Center(s):  Single Center – State Hospital, Asubiaro, Osogbo, Osun State,
Nigeria
Trial Number: LDN-301-01
Clinical Trial Phase: 3
Primary Objective:
The primary objective of this clinical trial is to confirm that LODONAL has a
beneficial effect on the immune system of patients in Nigeria with a compromised
immune system (refer to Inclusion/Exclusion Criteria).  This will be determined
by stabilization or increase of CD4 count and/or CD4% and stabilization of T
cell (lymphocyte) count from baseline to Days 30, 60 and 90.
Secondary Objective:
The secondary objectives of this clinical trial are:
 
1. To confirm stabilization or increase of hemoglobin levels from baseline to
Days 30, 60, and 90.
2. Evaluation of subjects’ weight from baseline to Days 30, 60 and 90.
3. To monitor interferon alpha levels from baseline to Days 30, 60 and 90.
4. To evaluate the safety of LODONAL in adult subjects with a compromised immune
system, using standard measures of safety [physical examinations, vital signs,
clinical laboratory parameters (chemistry & hematology), and adverse event (AE)
reporting].
 
Clinical Trial Design:
OMITTED
Clinical Trial Population and Sample Size:
Up to 150 subjects with a compromised immune system will be enrolled as
confirmed by the inclusion/exclusion criteria.  Approximately 75 subjects will
start therapy once screened and enrolled, and approximately 75 subjects will
have delayed therapy with an observation period, then subsequently receive 90
days of LODONAL 4.5 mg once daily.
Diagnosis and Main Criteria for Inclusion:
Inclusion Criteria:
Each patient must meet all the following criteria to participate in this study:
1. OMITTED.

 
 
Page 10 of 52

--------------------------------------------------------------------------------

 
 
Exclusion Criteria:
1. OMITTED.
Duration of Treatment:
This study will include two treatment arms:
- The first group of eligible subjects (approximately 75) will be treated in an
open-label manner with 4.5 mg doses of LODONAL once daily for 90 days (Group A).
- A second group (controls) of eligible subjects (approximately 75) will have
delayed therapy with an observation period, whereby the subjects will not be
treated during the first 90 days but observed; then the subjects will be treated
with LODONAL 4.5 mg once daily for 90 days in an open-label treatment (Group B).
Test Product; Dose; and Mode of Administration:
LODONAL: 4.5 mg capsules to be administered orally, once-daily, before bed
Reference Therapy; Dose; and Mode of Administration:
None; open-label trial.  Control subjects in the ‘observation’ arm will be
followed and have blood drawn at the same time intervals as those on LODONAL.
Dose and Regimen:
LODONAL 4.5 mg capsules p.o. q.d. before bed for 90 days
Endpoints:
Primary
OMITTED
 
Secondary
● OMITTED
Safety Assessments:
Safety will be assessed throughout the clinical trial.
 
● Physical examinations, vital signs and clinical laboratory testing (chemistry,
hematology and urinalysis) will be performed at Baseline and approximately every
30 days (Days 30, 60 and 90) until the final clinical trial visit (or early
termination visit if applicable)
 
● Adverse events and concomitant medications will be recorded throughout the
clinical trial
Statistical Methods:
OMITTED
 
Sample size
OMITTED
 
Populations
OMITTED

 
 
Page 11 of 52

--------------------------------------------------------------------------------

 
 
SCHEDULE OF EVENTS


 
OMITTED.
 
 
 
Page 12 of 52

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Page 13 of 52

--------------------------------------------------------------------------------

 
 
 
1  
INTRODUCTION

 
IRT-103 is an active immunotherapy drug consisting of 4.5 mg naltrexone
hydrochloride, also referred to as Low Dose Naltrexone (LDN) or LODONAL™
(LODONAL).  LODONAL is available in 4.5 mg capsules for oral administration by
TNI BioTech International, Ltd. (TNI BioTech) as a potential treatment for
patients with human immunodeficiency virus/acquired immunodeficiency syndrome
(HIV/AIDS), cancer, autoimmune diseases or immune disorders such Crohn’s disease
or multiple sclerosis (MS), by rebalancing, correcting, and/or activating the
immune system.


Immunotherapy presents a number of potential advantages over approved treatments
for cancer, infectious diseases, and autoimmune diseases or disorders.  The
traditional tools for treating these diseases or disorders have limitations in
efficacy and are associated with substantial side effects.  The goal of LODONAL
is to make a greater impact on these diseases, either by itself or as a
complement to conventional therapies, without causing major side effects.


The most important effectors of an immune response are a class of white blood
cells known as lymphocytes.  These cells develop in the bone marrow and are
released into general circulation and from there, they can respond to danger
signals and proteins called chemokines and home to sites of infection or
abnormal cells.  There are three subpopulations of T Cells: Helper T Cells (Th)
(CD4+), Cytotoxic T Cells (CTL) (CD8+) and CD4+CD25+T Cells (Tregs).  In
addition, natural killer (NK) cells and NK-T cells are natural responders that
can deal with foreign cells or invaders early, before the development of a
specific T cell response.


One of the most significant medical advances in the past forty years is the
discovery of a progressively increasing number of hormones of the immune system,
known as "cytokines.” Cytokines are small proteins or polypeptides produced
mainly by certain immune cells that interact with other cells of the immune
system in order to regulate the body's response to disease or other
disorder.  The most famous of these are the interleukins (IL) and the
interferons (IFN), such as IL-2 and alpha and gamma IFN.  Another major group
includes the enkephalins, such as methionine [Met5]-enkephalin (MENK), and
endorphins that are produced by nerve and endocrine cells as well as immune
cells, and regulate not only the cells of the immune system but also those of
the brain and the endocrine system, keeping the two in balance.  Clinically,
these cytokines have been found to be useful in stimulating the immune system
and in treating viral infections such as HIV/AIDS, hepatitis as well as in
numerous types of cancers and immune diseases and disorders.


TNI BioTech’s major strategy is to treat cancer, HIV/AIDS and other autoimmune
diseases and immune disorders with compounds such as LODONAL and MENK to boost
or restore the immune system, thereby activating its own natural defenses.
 
 
Page 14 of 52

--------------------------------------------------------------------------------

 
 
2  
BACKGROUND INFORMATION AND RATIONALE

 
2.1  
Background Information

 
Naltrexone is an oral opioid receptor antagonist that was initially approved by
the United States (US) Food & Drug Administration (FDA) for opiate
addiction.  Naltrexone has also been approved in the European Union (EU) since
at least 1989 for the treatment of opiate addiction and more recently alcohol
dependency.  At lower doses it is believed to act as a biological response
modifier and may provide benefit to patients with a compromised immune system.


One potential class of treatment that has been identified is opioid receptor
antagonists.  Endogenous opioids (enkephalins and endorphins) and opioid
receptors are found not only in the central nervous system but also on other
cells including immune-mediating cells.  Opioid receptors have been associated
with most types of immune cells and chemokine receptors, where their interaction
involves changes in cell proliferation, alteration of functions, and release of
inflammatory cytokines.  As naltrexone has the ability to block the opioid
receptors on these cells, it may be able to play an active role in correcting
and/or rebalancing the immune system in patients whose immune system is
compromised.


The opioid growth factor (OGF), chemically termed [Met(5)]-enkephalin, is an
endogenous opioid peptide that interacts with the OGF receptor (OGFr) which
delays the cell cycle by modulating cyclin-dependent inhibitory kinase
pathways.  The OGF-OGFr axis is an inhibitory pathway that plays a role in the
onset and progression of autoimmune diseases and cancer. Studies have shown that
the modulation of the OGF-OGFr axis can be accomplished by the use of low doses
of naltrexone.  By regulating the OGF-OGFr pathway with low dose naltrexone
(LDN), this can have a direct impact in maintaining human health and treatment
of disease (Zagon et al., 2013, McLaughlin PJ et al., 2012).


It is also known that CD4+ T lymphocytes, the primary cell target for HIV-1,
express opioid receptors, thus providing another pathway in which LODONAL
administration can have a direct impact on stopping the progression of HIV.


A single blind nine-month randomized clinical trial was conducted in Mali to
evaluate the impact of LDN on asymptomatic HIV+ adults undergoing antiretroviral
(ART) treatment with CD4 counts below 350 cell/mm3.  The differences in CD4
count, CD4%, hemoglobin, viral load, interferon alpha, and standard chemistry
panel were measured between treated versus non-treated groups five times
throughout the study. .  The results showed an improvement in CD4 count in the
treatment group (51 subjects) that was significantly greater than the control
group (49 subjects) at 6 months (p = 0.041) and marginally at 9 months (p =
0.067).  Improvement in CD4% in the treatment group was observed throughout
treatment, but these increases were not statistically significant (Traore AK.,
et al., Sept 2011).


A single prospective cohort study was conducted in Mali to examine the treatment
effect of LDN on asymptomatic HIV+, otherwise untreated adults with CD4 levels
between 350 and 600 cell/mm3. CD4 count, CD4%, BMI, hemoglobin, viral load,
interferon alpha, and standard chemistry panel were measured five times over a
nine-month period.  Of the 55 subjects who participated, 39 subjects (71%)
completed the full program without any clinical AIDS symptoms, side effects or a
significant decline in CD4 count to warrant initiation of ART medication.  The
decrease of CD4 count was not statistically significant over the full testing
period (p=0.066), but it did become significant as the cohort aged [decrease of
37.73 cells/mm3 at 6 months (p=0.027) and a decrease of 52.94 cells/mm3 at 9
months (p=0.003)].  In contrast, the estimated mean CD4% did not show
significant decrease over the entire study (p=0.842) (Traore AK., et al., Oct
2011).
 
 
Page 15 of 52

--------------------------------------------------------------------------------

 
 
A 12-week, placebo-controlled trial of LDN was conducted from 1985-1986 in 38
patients with AIDS by Dr. Bihari and his colleagues.  Patients were administered
3.0 mg LDN daily at bedtime.  Patients who participated in this trial showed a
significant difference in the incidence of opportunistic infections with 5 out
of 16 patients (31%) on placebo developing opportunistic infections in
comparison to 0 of the 22 patients in the LDN group. Other difference between
placebo and LDN treated patients included: lymphocyte mitogen responses declined
on placebo and not on LDN; pathologically elevated levels of acid-labile alpha
interferon declined significantly in the patients on LDN and not in those
patients on placebo (Bihari et al., Sept. 1996).


After the conclusion of the above clinical trial Dr. Bihari began to use LDN in
his own medical practice. Of 158 patients in his practice that were evaluated,
only 10 (6%) were on antivirals.
Patients of Dr. Bihari who had taken the drug regularly as prescribed showed no
drop in CD4 cells. The average CD4 number in these patients before starting LDN
was 358, and the average 18 months later increased to 368. There were 55
patients who had not taken the drug, or had taken it only sporadically
(non-compliant) and these patients showed a drop of CD4 cells from an average of
297 to 176 in 18 months. This represented a drop in CD4 of approximately 80 per
year, which corresponds to the average drop observed in patients with HIV
receiving no treatment. The stabilization of CD4 cells in patients who were
administered LDN was also accompanied by disease stabilization. The 55 patients
who were non-compliant experienced 25 opportunistic infections, in comparison to
the 103 compliant patients who only experienced 8. Survival between the two
groups was also significantly different, 13 deaths occurred in the 55
non-compliant patients compared to only one death in the compliant group of 103.
At the time of this referenced article (1996), patients in Dr. Bihari’s practice
had been on LDN for 7 to 8 years, with no disease progression, no drop in CD4
levels and no evidence of resistance to the beneficial effects of LDN. None of
the patients experienced side effects while on LDN (Bihari et al., Sept. 1996).


Dr. Bihari also examined CD4 changes in 19 patients who were on the combination
treatment regimen of 3TC (Epivir), AZT and LDN. The rise in CD4 counts at 6
months in Dr. Bihari’s patients was compared with the rise in CD4 counts
reported by an Investigator(s) working for Glaxo (New England Journal of
Medicine, December 21, 1995, Vol. 333, number 25, pg. 1662). In both groups none
of the patients had taken AZT previously; however Dr. Bihari’s patients
simultaneously were treated with LDN, which the Glaxo group did not receive. The
patients on
LDN had an average baseline CD4 count of 88 while the Glaxo group had an average
baseline value of 352. The Glaxo patients experienced an average rise in CD4 of
40 at 6 months; or an increase of 11.3%. The LDN patients experienced an average
rise of 106 CD4's at 6 months, representing a 128% increase. Of the 19 LDN
patients, each patient experienced an increase of at least 30%. In 18 of the 19
LDN patients, a significant increase in energy, appetite and mood was observed.
In those LDN patients who were severely underweight, weight gains of 10 to 50
pounds were observed in the first two months of treatment (Bihari et al., Sept.
1996). A double-blind, placebo-controlled study of LDN was conducted in 38 males
with AIDS. The mean age was 38.4 years (range of 26-46); 34 were white, three
were black and one was Hispanic.
 
 
Page 16 of 52

--------------------------------------------------------------------------------

 
 
Twenty-nine of the patients had Kaposi's sarcoma (K.S.), six previously had a
major opportunistic infection (O.I.) and three had both O.I. and K.S. The mean
time of the 38 patients from AIDS diagnosis to admission into the study was 7.6
months. Thirty-one of the 38 patients had a baseline absolute T4 count of less
than 300/ml. LDN was administered at a dose of 1.75 mg nightly at bedtime.
During the 3-month double-blind period, a significant drop in elevated levels of
serum alpha interferon (IFN-α) was observed in those patients receiving LDN
compared with the placebo patients (p < .01). After completion of this double
blind period, all of the 38 patients were placed on LDN. Twenty-three of the 38
patients showed a marked decline in IFN-α levels (from means of 144.9 IU. to
11.0 IU. over a 12-month period) while the remaining 15 did not show such a
decline. Nineteen of the 23 (83%) who showed a decline in IFN-α survived while
only 2 of the 15 (13%) who did not show such a decline survived (p < .01). No
side effects were noted during the conduct of this trial (Bihari et al., June
1988).


These data presented herein on patients who have been placed on LDN who have
HIV/AIDS show that LDN has the ability to be an effective immune-enhancing agent
specifically in this disease by increasing or stabilizing a patient’s CD4 count
or by providing a decline in IFN-α levels. When used alone, it appears to slow
and/or stop the progression of the disease. When used in combination with
antivirals, LDN appears to accelerate immune system healing and increase CD4
levels.
 
2.2  
History

 
There is considerable laboratory and clinical evidence that LDN taken daily
blocks the opioid receptors while it is in circulation for approximately 3-4
hours.  After this short period of time, rebound effects are induced.  The exact
mechanism of action in subjects with HIV is not clearly agreed upon; however,
due to LDN’s immunomodulatory activities, it has been shown to rebalance the
immune system in subjects with various types of infections, including HIV.


In an in vitro setting, activated CD4+ lymphocytes were infected with a HIV-1
isolate. Naltrexone was used at a concentration of 10−12–10−10 M in cell
culture. At this dose, naltrexone did not affect HIV-1 expression; however,
naltrexone was able to increase the antiviral activity of AZT and indinavir 2-
to 3-fold. The results of this in vitro study suggest that the use of LDN in
HIV-1-infected patients is most likely to cause a synergistic activity with
adjunctive therapy, specifically antivirals used to treat HIV-1 infection
(Gekker G, et al., 2001).


LDN may provide an efficacious treatment with tolerable side effects, most of
which appear to be mild, with the primary complaint being associated with sleep
disturbances or similar events when the daily dosing occurred in the evening,
close to bedtime.
 
 
Page 17 of 52

--------------------------------------------------------------------------------

 
 
However, evening dosing has been chosen based upon clinical evidence in humans
(including children) showing that levels of β-endorphin and cortisol are
statistically different in plasma concentrations in the morning versus afternoon
(Hindmarsh, et. al., 1989), with levels being much higher later in the
day.  Whenever possible dosing should occur before bed; however, if sleep
disturbances become problematic, dosing can occur earlier in the afternoon, or
first thing in the morning.
 
2.2.1  
Historical Safety Data

 
Naltrexone has been marketed in the US since 1984 for opiate addiction, and
since 1995 for alcohol abuse at a daily dose typically of 50 mg.  Naltrexone 50
mg tablets have been authorized in the EU since 1988 (under the trade name
Nalorex or Revia) for the treatment of alcohol dependency and the initial
innovator product has been used as a reference product for numerous generic
applications in recent years.


There is a large safety database of information for both nonclinical and
clinical studies that have been conducted with this Active Pharmaceutical
Ingredient (API) at doses more than ten times higher than the proposed LODONAL
dose of 4.5 mg/daily for this study.  Summary of these data are provided in the
Investigator’s Brochure (IB).


Naltrexone currently carries a warning within its prescribing information with
regard to its capacity to cause hepatocellular injury if administered in
excessive doses (approximately two-fold or more than the 50 mg prescribed dose
to treat opiate addiction or alcohol abuse).


Naltrexone is therefore contraindicated in acute hepatitis or liver failure, and
its use in subjects with active liver disease must be carefully considered in
light of its potential hepatotoxic effects.


In a Phase 2 clinical trial in adults who were receiving treatment with LDN, two
subjects had transient elevation in liver transaminases while on LDN, which
resolved spontaneously the following month without discontinuation of
naltrexone.  In one of these subjects the liver enzyme increase coincided with a
respiratory infection (Smith J. et al., 2011).


2.3  
Rationale

 
OMITTED.


2.4  
Potential Risks and Benefits



2.4.1  
Potential Risks



2.4.1.1  
Contraindications



Physicians are expected to monitor for potential contraindications.  Naltrexone
hydrochloride is contraindicated in:
 
●  
Subjects currently dependent on opioids, including those currently maintained on
opiate agonists [e.g., methadone or LAAM (levo-alpha-acetyl-methadol)].

 
 
Page 18 of 52

--------------------------------------------------------------------------------

 
 
●  
Subjects in acute opioid withdrawal.

●  
Any individual with a history of sensitivity to naltrexone hydrochloride or any
other components of this product.  It is not known if there is any
cross-sensitivity with naloxone or the phenanthrene containing opioids.

●  
Any individual with acute hepatitis or liver failure.



2.4.2  
 Side Effects



LDN has been studied in several indications as described in the IB.  Side
effects of LDN have been different from the approved 50 mg product and have been
shown to be rare, minor and transient, with the most prevalent side effect being
sleep disturbances such as insomnia and vivid dreams (Younger J. et al., 2009).


If sleep disturbances become problematic during study conduct, dosing can occur
earlier in the afternoon, or first thing in the morning.


2.4.3  
Potential Benefits



In a study using LDN, adults with moderate to severe, active Crohn’s disease,
showed a decrease in blood inflammatory markers c-RP and Erythrocyte
Sedimentation Rate and the number of bowel movements and pain assessment both
independently improved significantly (Smith et al., 2007).  In other disease
indications, LDN has been shown to reduce general pain and improve general
satisfaction with life and mood. (Younger J. et al., 2013).  Significant
improvement in mental health quality of life indices have also been reported
(Cree BA. et al., 2010).
 
 
Page 19 of 52

--------------------------------------------------------------------------------

 
 
3  
STUDY OBJECTIVES

 
3.1  
Primary Objectives

 
The primary objectives of this clinical trial is:
 
●  
To confirm that LODONAL has a beneficial effect on the immune system of patients
in Nigeria with a compromised immune system (refer to Inclusion/Exclusion
Criteria).  This will be determined by:

 
OMITTED.
 
3.2  
Secondary Objective

 
 
The secondary objectives of this clinical trial are:



OMITTED.
 
 
Page 20 of 52

--------------------------------------------------------------------------------

 
 
4  
INVESTIGATIONAL PLAN

 
4.1  
Study Design

 
OMITTED.
 
4.2  
Number of Centers and Subjects and Study Duration

 
The study will be conducted at a single study center in Nigeria.  Approximately
150 subjects are to be enrolled to ensure that approximately 120 evaluable
subjects complete the 90 days of treatment with LODONAL.


Eligible subjects will be screened up to 30 days prior to initial treatment with
study drug.  The expected overall duration of the study is 90 days for the first
group (Group A) and 180 days for the second group (Group B).
 
4.3  
Choice of Study Population

 
OMITTED.
 
4.4  
Strategies for Recruitment and Retention

 
Subjects will be recruited into the clinical trial through various means with
the Investigator’s practice being the primary source.  Subjects will not be
compensated for their participation as described in the ICF.  Subjects will be
contacted regularly by the investigational site staff to remind them of visits
and ensuring investigational product (IP) compliance.
 
4.5  
Randomization Procedures

 
Subjects will be randomized at enrollment to one of the two groups and the two
groups will run in parallel simultaneously. The rationale for this study design
is to increase recruitment since all subjects will be offered treatment and it
will also provide a control population to test for efficacy and safety.
 
 
Page 21 of 52

--------------------------------------------------------------------------------

 
 
5  
SELECTION OF STUDY POPULATION

 
5.1  
Inclusion Criteria

 
OMITTED.
 
5.2  
Exclusion Criteria

 
OMITTED.
 
5.3  
Concomitant Medications

 
5.3.1  
Permitted Concurrent Medications and Non-Drug Therapies

 
OMITTED.
 
5.3.2  
Medication and Treatment/Procedure Restrictions

 
OMITTED.
 
5.3.3  
Study Diet and Other Restrictions

 
OMITTED.
 
5.4  
Removal of Subjects from Therapy or Assessment

 
OMITTED.
 
5.4.1  
Withdrawal Criteria

 
OMITTED.
 
5.4.2  
Discontinuation Procedures

 
OMITTED.
 
5.4.3  
Replacement of Discontinued Subjects

 
OMITTED.
 
5.5  
Premature Termination or Suspension of Trial

 
This trial may be suspended or prematurely terminated if there is sufficient
reasonable cause.  Written notification, documenting the reason for study
suspension or termination, will be provided by TNI BioTech and agreed by the
Medical Monitor.  If the trial is prematurely terminated or suspended, the PI is
responsible for promptly informing subjects so that they may discontinue study
medication, and the IRB with the reason(s) for the termination or suspension.
 
 
Page 22 of 52

--------------------------------------------------------------------------------

 
 
Circumstances that may warrant termination include, but are not limited to:
 
●  
Determination of unexpected, significant, or unacceptable risk to subjects

 
●  
Insufficient adherence to protocol requirements

 
●  
Data that are not sufficiently complete and/or evaluable

 
●  
Determination of futility

 
 
 
Page 23 of 52

--------------------------------------------------------------------------------

 
 
6  
INVESTIGATIONAL PRODUCT

 
6.1  
Product Description

 
OMITTED.
 
6.2  
Packaging, and Labeling

 
All of the ingredients in the capsule formulation of LODONAL are Generally
Regarded as Safe , used in similar capsule and tablet formulations, and are used
in amounts below the maximum daily limit established by FDA and European
Medicines Agency for the oral route of administration.
 
LODONAL will be supplied to the clinical trial site in 30-count dosing
boxes.  Each box will contain 3 blister packs, each blister pack will hold a
total of 10 capsules.
 
6.3  
Conditions for Storage

 
The site Investigator(s) will ensure that the capsules are stored at no more
than 30°C (room temperature) in a dry, reasonably secure, substantially
constructed locked cabinet with controlled access.  Any product excursions
outside of 35°C must be documented.
 
An expiry date has been set at 24 months.
 
6.4  
Dosage, Preparation and Administration of Study Product

 
LODONAL will be supplied as oral capsules at a dose of 4.5 mg as the
hydrochloride salt.
 
6.5  
Selection of Doses in the Study

 
All studies of LDN conducted to date under TNI BioTech’s US Investigational New
Drug (IND) application have used a dose of 4.5 mg.  This dose has been shown to
be well tolerated.
 
6.6  
Selection and Timing of Dose for Each Subject

 
Each dose of study drug should be taken orally before bed.  However, if sleep
disturbance become a problem for a subject, the Investigator(s) can change the
time of dosing, to earlier in the afternoon or first thing in the morning, on a
case by case basis.  Any change in the time of dosing must be documented in the
CRF.   
 
6.7  
Treatment Compliance

 
6.7.1  
Dispensing and Accountability

 
Study drug will only be administered to subjects who meet all of the study
eligibility criteria.  The Investigator(s) or designee will dispense the
medication only to the identified subjects of this study, following the
procedures described in this study protocol and documented in the subject
dispensing log.
 
 
Page 24 of 52

--------------------------------------------------------------------------------

 
 
A drug-dispensing log will be maintained detailing the date and quantity of IP
provided to each subject, as well as the batch/lot number.  The site
Investigator(s) is responsible for all drug supplies.  Written documentation is
mandatory.  Any unused IP will be accounted for and returned to the Sponsor or
destroyed per the Sponsor’s request.
 
6.7.2  
Assessment of Compliance

 
Subjects will be assessed for IP compliance at regularly scheduled trial visits,
through the use of pill counts from returned boxes.
 
6.8  
Blinding/Unblinding

 
This is an open-label study, thus blinding will not be performed.
 
6.9  
Safety Assessments

 
6.9.1  
Medical, Surgical, and Social History

 
OMITTED.
 
6.9.2  
Physical Examination

 
OMITTED.
 
6.9.3  
Vital Signs

 
OMITTED.
 
6.9.4  
Clinical Laboratory Tests

 
6.9.4.1  
Hematology, Serum Chemistry, and Urinalysis

 
OMITTED.
 
Hematology
Serum Chemistry


Urinalysis
 
OMITTED.
 
Other
 
OMITTED.
 
 
Page 25 of 52

--------------------------------------------------------------------------------

 
 
6.9.4.2  
Pregnancy Testing

 
A urine pregnancy test will be performed at Screening for women of childbearing
potential.  Negative results are required for study admission and/or
administration of study drug.  If the urine test is positive, it will be
confirmed with a serum pregnancy test.  Additional pregnancy testing may be
obtained if clinically indicated.
 
6.10  
Adverse Events

 
6.10.1  
Definitions



Adverse Event


An Adverse Event (AE) is defined as any new untoward medical occurrence or
worsening of a pre-existing medical condition in a subject or clinical
investigation subject administered an investigational (medicinal) product and
that does not necessarily have a causal relationship with this treatment.  An AE
can therefore be any unfavorable and unintended sign (including an abnormal
laboratory finding, for example), symptom, or disease temporally associated with
the use of IP, whether or not considered related to the IP.


This definition also includes accidental injuries, reasons for any change in
medication (drug and/or dose), reasons for any medical, nursing or pharmacy
consultation, or reasons for admission to hospital or surgical procedures.  It
also includes AEs commonly observed and AEs anticipated based on the
pharmacological effect of the IP.


All AEs, including those that are ongoing at the end of the study, should be
followed in accordance with good medical practice until either resolved or
determined by the Investigator(s) to be stable.


Adverse Drug Reaction


An adverse drug reaction (ADR) is an AE evaluated by the Investigator(s) as
being probably or possibly causally related to treatment with the IP.


A serious ADR is a serious adverse event (SAE) evaluated by the Investigator(s)
and/or by the Sponsor as being probably or possibly causally related to
treatment with the IP.


Unexpected Adverse Event


An unexpected adverse event is an AE not identified in nature, severity, or
frequency in the section “Undesirable Effects” in the Sponsor’s current IB.
 
 
Page 26 of 52

--------------------------------------------------------------------------------

 
 
Laboratory Abnormality


A laboratory abnormality is any clinically significant laboratory abnormality
suggesting a disease and/or organ toxicity that is of a severity that requires
active management (i.e., changes of dose, discontinuation of drug, more frequent
follow-up, or a diagnostic investigation).  A laboratory abnormality meeting
these criteria is also considered to be an AE.


Treatment-Emergent Adverse Event


A treatment-emergent adverse event (TEAE) is any AE that begins during the
treatment period or worsening of a pre-existing medical condition.  The
treatment period is the period during which a subject receives IP.


6.10.2  
Collection and Rating of Adverse Events



The Investigator(s) must monitor the condition of the subject throughout the
study from enrollment until the end of study participation.  Adverse events will
be elicited using a standard non-leading question such as, “How do you
feel?”  In addition, any signs or symptoms that are observed will be recorded.


All AEs will be collected as:


●  
The subject’s positive response to questions about his/her health.

●  
Symptoms spontaneously reported by the subject.

●  
Clinically relevant changes and abnormalities observed by the Investigator(s)
(e.g., local and systemic tolerability, laboratory measurements, and results of
physical examinations).



 
If a subject suffers from the same AE twice and the subject recovers in between
the events, the two (2) AEs should be reported separately.  If an AE worsens in
intensity and the subject does not recover between the AEs with different
intensity, the AE should be recorded as one (1) AE with the highest intensity.


The Investigator(s) must record all AEs including clinically significant
laboratory abnormalities, pretreatment and treatment-emergent adverse events on
the Adverse Event Log provided in each subject’s CRF with information about:
 
●  
Adverse event(s) and relevant clinical finding(s)

 
●  
Date of onset.  The onset date is the date when the first sign(s) or symptom(s)
were noted, e.g., if the AE is an abnormal laboratory test (such as “platelets
low”), the onset date is the date the sample was taken.  If the subject was
hospitalized for meningitis and symptoms such as fever, headache, and nausea
started the day before the hospitalization, the onset date is the day before the
hospitalization.

 
●  
Time of onset (24-hour clock).  The onset time is the approximate time when the
first sign(s) or symptom(s) were noted, e.g., if the AE is an abnormal
laboratory test (such as “platelets low”), the onset time is the approximate
time the sample was taken.  This is helpful for AEs that begin and end on the
same day.  If the onset time is unknown; this can be listed as unknown in the
CRF.

 
 
Page 27 of 52

--------------------------------------------------------------------------------

 
 
●  
Date of resolution

 
●  
Time of resolution

 
●  
Intensity

 
●  
Action taken on IP

 
●  
Other action taken to treat the event (if medication was initiated, this should
be entered in the concomitant medication log)

 
●  
Causal relationship to IP

 
●  
Seriousness of the AE

 
●  
Outcome

 
Event description


Adverse events should be recorded as diagnoses if available. If not, separate
sign(s) and symptom(s) are recorded.  One diagnosis/symptom should be entered
per line.


Note that death is not an event but the cause of death is.  An exception is the
event of sudden death of unknown cause.


Note that hospitalization is not an event, while the reason for hospitalization
is.


Procedures are not events, while the reasons for conducting the procedures
are.  In general, only the reason for conducting the procedure will be captured
as an AE.  However, if deemed necessary by the Investigator(s), a procedure can
be captured along with the reason for conducting the procedure.


Overdoses and medication errors with clinical consequences should be recorded as
AEs.  The clinical consequence should be reported as “xxxx due to overdose”.


Severity


The following 3-point rating scale must be used for rating the intensity of each
AE:
 
·  
Mild: transient, require no special treatment, and do not interfere with
subject's daily activities

·  
Moderate: introduce a low level of inconvenience or concern to the subject and
may interfere with daily activities, but are usually ameliorated by simple
therapeutic measures

·  
Severe: interrupt a subject's usual daily activities and typically require
systemic drug therapy or other treatment.  A severe AE is not necessarily
serious; for instance, a migraine headache lasting for several hours may be
considered severe but not serious.

 
 
Page 28 of 52

--------------------------------------------------------------------------------

 
 
Relationship


The following 4-point scale must be used for rating the causal relationship of
the AE to the IP:
 
·  
Not related: Clearly and incontrovertibly due only to extraneous causes, and
does not meet criteria listed under unlikely, possible or probable.

·  
Unlikely: Does not follow a reasonable temporal sequence from
administration.  May have been produced by the subject’s clinical state or by
environmental factors or other therapies administered.

·  
Possibly: Follows a reasonable temporal sequence from administration.  May have
been produced by the subject’s clinical state, environmental factors or other
therapies administered.

·  
Probably: Clear-cut temporal association with improvement on cessation of IP or
reduction in dose.  Reappears upon re-challenge.  Follows a known pattern of
response to the IP.



6.10.3  
Action Taken and Follow-up



Adverse events requiring therapy must be treated with recognized standards of
medical care to protect the health and well-being of the subject.  Appropriate
resuscitation equipment and medicines must be available to ensure the best
possible treatment of an emergency situation.


Action Taken


The action taken with the IP in response to an AE must be classified as: no
change, temporarily discontinued, or discontinued.  If medication is
administered to treat the AE, this medication should be entered in the
Concomitant Medication Log and in the concomitant medication section in the CRF.


Follow-up and Unresolved Adverse Events


The Investigator(s) must follow each AE until it is resolved or until the
medical condition of the subject is stable.


The outcome of an AE must be classified as:
 
·  
Recovered (fully recovered or the condition has returned to the level observed
at baseline)

·  
Recovered with sequelae (resulted in persistent or significant
disability/incapacity)

·  
Not yet recovered

·  
Death



All relevant follow-up information concerning serious events must be reported to
the Sponsor in the same manner as the initial report.
 
 
Page 29 of 52

--------------------------------------------------------------------------------

 
 
Pregnancy


Every effort must be made to avoid pregnancy during the study.  If a pregnancy
does occur, the Sponsor must be informed immediately.  The mother and the fetus
must be followed at least until the birth of the infant.  In general, the
follow-up will include the course, duration and the outcome of the pregnancy and
the infant outcome.  If a pregnancy results in an abnormal outcome that the
Investigator(s) and/or the Sponsor considers related to the IP, this outcome
will be treated as an expedited report.
 
 
 
Page 30 of 52

--------------------------------------------------------------------------------

 
 
6.10.4  
Serious and Other Significant Adverse Events

 
6.10.4.1  
Serious Adverse Event Definitions

 
Any untoward medical occurrence that at any dose:
 
 
Page 31 of 52

--------------------------------------------------------------------------------

 
 
1.  
results in death1

2.  
is life-threatening2

3.  
requires inpatient hospitalization or prolongation of existing hospitalization3

4.  
results in persistent or significant disability/incapacity4

5.  
is a congenital anomaly/birth defect5

6.  
is an important medical event6, or

7.  
an adverse event caused by an overdose or medical error is considered serious if
a criterion listed in the definition above is fulfilled.

 
The seriousness criteria should not be confused with the intensity or severity
of the event.
 

--------------------------------------------------------------------------------

1 The death of a subject enrolled in a study is not an event per se, but an
outcome. Any event resulting in a fatal outcome must be fully documented and
reported, including deaths occurring within 4 weeks after the treatment ends and
irrespective of the causal relationship to the study drug.
 
2 The term life-threatening refers to an adverse event in which the subject is
at immediate risk of death at the time of the event. It does not refer to an
event that may have caused death if it were more severe.
 
3 The term hospitalization means that the subject was admitted to the hospital
or that existing hospitalization was extended as a result of an event.
Hospitalization describes a period of at least 24 hrs. Over-night stay for
observation, stay at emergency room or treatment on an outpatient basis do not
constitute a hospitalization. However, medical judgment must always be exercised
and, when in doubt, the case should be considered serious (i.e., if case fulfils
the criterion for a medically important event). Hospitalization for
administrative or social purposes do not constitute a serious adverse event.
Hospital admissions and/or surgical operations planned before study inclusion
are not considered adverse events, if the illness or disease existed before the
subject was enrolled in the study, provided that the condition did not
deteriorate during the study.
 
4 Disability/incapacity means a substantial disruption of a person’s ability to
conduct normal life functions. In doubt, the decision should be left to medical
judgment by the Investigator(s).
 
5 Congenital anomaly/birth defect observed in any offspring of the subject
conceived during treatment with the investigational product.
 
6 Important Medical Events are events that may not be immediately
life-threatening or result in death or hospitalization but may jeopardize the
subject or may require intervention to prevent one of the other outcomes listed
in the definition above. Examples of important medical events include adverse
events that suggest a significant hazard, contraindication or precaution,
occurrence of malignancy, or development of drug dependency or drug abuse.
Medical and scientific judgment should be exercised in deciding whether events
qualify as medically important.
 
 
Page 32 of 52

--------------------------------------------------------------------------------

 
 
6.10.4.2  
Serious Adverse Event Collection and Rating by the Investigator

 
The Investigator(s) must capture information for each SAE on the Serious Adverse
Event/Adverse Event CRF.
 
6.10.4.3  
Serious Adverse Event Reporting by the Investigator

 
All SAEs must be reported immediately to the Sponsor as soon as it becomes known
to the Investigator(s) or no later than 24 hours of the Investigator’s knowledge
of the occurrence of a SAE (by either e-mail, phone call, or fax).  The
Investigator(s) must transmit the a Serious Adverse Event Report form with the
fullest possible detail via the CRF, followed by fax or an email attachment
within 3 calendar days of knowledge of the SAE.


Handling of Follow-up information


Follow-up information may be required or additional information may be received
by the Sponsor, e.g., changes to the SAE, other signs or symptoms, final
diagnosis, final outcome, hospital discharge letter, or autopsy report.


The same procedures and timelines as for initial reporting, listed above, should
be followed for any follow-up information.


Follow-up information is required on all SAEs until:
 
●  
The final outcome of the case is known.

●  
The event is resolved or the medical condition of the subject is stabilized.

●  
No further information is available.

●  
Sponsor assessment has been finalized.

 
6.10.4.4  
Expedited Reporting by Sponsor and Investigators to Regulatory Authorities

 
Responsibilities


The Investigator(s) is responsible for reporting relevant safety information to
the Sponsor and IRB(s).  The study Sponsor is responsible for reporting relevant
safety information to all regulatory authorities.


Expedited Reporting


All AEs that are serious, unexpected and considered related to the IP judged by
either the Investigator(s) or the Sponsor require expedited reporting.


All available information relevant to the evaluation of the SAE will be
reported.
Serious adverse events will be considered reportable regardless of whether or
not the IP was used in accordance with the provisions in the protocol and/or the
IB.
 
 
Page 33 of 52

--------------------------------------------------------------------------------

 
 
Adverse events that are serious but expected, or those that are not associated
with the IP, will only be subjected to expedited reporting if they are required
to be reported to an authority according to national requirements.


Timelines


Fatal or life-threatening serious unexpected related cases occurring in clinical
investigations qualify for very rapid reporting.  Regulatory agencies shall be
notified (e.g., by telephone, facsimile transmission, or in writing) as soon as
possible but no later than 7 calendar days after first knowledge by the Sponsor
that a case qualifies, followed by as complete a report as possible within 8
additional calendar days.


Serious unexpected related cases that are not fatal or life-threatening must be
submitted as soon as possible but no later than 15 calendar days after first
knowledge by the Sponsor that the case meets the minimum criteria for expedited
reporting.
 
6.11  
Appropriateness of Measurements

 
The safety and efficacy measurements to be performed in this study are
appropriate for the study endpoints and are widely recognized as reliable,
accurate, and relevant.
 
 
Page 34 of 52

--------------------------------------------------------------------------------

 
 
7  
STUDY SCHEDULE

 
Procedures performed throughout the study are detailed in the following
sections.
 
For the first group of eligible subjects who will be treated with LODONAL upon
enrollment (Group A), please perform the following:
 
7.1  
Screening – Group A

 
7.1.1  
Screening Visit Period 1 (Day -30 to 0)

 
1.  
Obtain and document informed consent from potential subject prior to any study
related procedures being conducted.

 
2.  
Obtain and review demographics, and medical history (to include subject’s
smoking status) to determine eligibility based on inclusion/exclusion criteria.

 
3.  
Record disease history in the CRF, to include the following:

 
o  
Type of disease

 
o  
Disease stage (if known)

 
o  
Asymptomatic vs. Symptomatic

 
o  
Any associated complications

 
o  
Duration, onset of disease

 
4.  
Review medication(s) history to determine eligibility based on
inclusion/exclusion criteria.  Prior and ongoing treatment(s) for disease should
be recorded to include failed prior therapies and the reason for failure.

 
5.  
Perform full physical examination with vitals, height, weight, and urine
pregnancy test (applicable females) to determine eligibility and record results.

 
6.  
Collect blood/urine for inclusion/exclusion lab screening tests (urinalysis),
chemistry, hematology and CD4 count, CD4%, T-cell (lymphocyte) count and
IFN-α level).

 
7.2  
Day 1 (± 2 days) – Group A

 
Upon check-in at the clinical site, the staff should confirm that the subject
continues to meet the inclusion/exclusion criteria.
 
The following assessments and events will be performed:
 
1.  
Prior medications and medical history reviewed

 
2.  
Weight measured

 
3.  
Clinical IP dispensed; remind subjects to take IP daily prior to bed beginning
that evening.  If sleep disturbances become problematic, dosing can be changed
to early morning or afternoon and such changes should be documented in the CRF.

 
 
Page 35 of 52

--------------------------------------------------------------------------------

 
 
4.  
Brief physical exam performed.

 
5.  
Vital signs checked

 
6.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
7.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
8.  
Adverse event guidance provided

 
7.3  
Day 30 (± 2 Days) – Group A

 
1.  
Weight measured

 
2.  
Clinical IP dispensed and record compliance; remind subjects to take IP daily
prior to bed.  If sleep disturbances become problematic, dosing can be changed
to early morning or afternoon.

 
3.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
4.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
5.  
Drug accountability/compliance reviewed

 
6.  
Brief physical exam performed

 
7.  
Vital signs checked

 
8.  
Concomitant medications reviewed

 
9.  
Adverse events discussed and recorded

 
7.4  
Day 60 (± 2 days) – Group A

 
1.  
Weight measured

 
2.  
Clinical IP dispensed and record compliance; remind subjects to take IP daily
prior to bed.  If sleep disturbances become problematic, dosing can be changed
to early morning or afternoon.

 
3.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
4.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
5.  
Drug accountability/compliance reviewed

 
6.  
Brief physical exam performed

 
7.  
Vital signs checked

 
8.  
Concomitant medications reviewed

 
9.  
Adverse events discussed and recorded

 
 
Page 36 of 52

--------------------------------------------------------------------------------

 
 
7.5  
Day 90 (± 2 days) – Group A

 
1.  
Weight measured

 
2.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
3.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
4.  
Drug accountability/compliance reviewed

 
5.  
Brief physical exam performed

 
6.  
Vital signs checked

 
7.  
Concomitant medications reviewed

 
8.  
Adverse events discussed and recorded

 
For the second group of eligible subjects who will be participate in an
observation period followed by treatment with LODONAL (Group B), please perform
the following:
 
7.6  
Screening – Group B

 
7.6.1  
Screening Visit Period 1 (Day -30 to 0)

 
1.  
Obtain and document informed consent from potential subject prior to any study
related procedures being conducted.

 
2.  
Obtain and review demographics, and medical history (to include subject’s
smoking status) to determine eligibility based on inclusion/exclusion criteria.

 
3.  
Record disease history in the CRF, to include the following:

 
o  
Type of disease

 
o  
Disease stage (if known)

 
o  
Asymptomatic vs. Symptomatic

 
o  
Any associated complications

 
o  
Duration, onset of disease

 
4.  
Review medication(s) history to determine eligibility based on
inclusion/exclusion criteria.  Prior and ongoing treatment(s) for disease should
be recorded to include failed prior therapies and the reason for failure.

 
5.  
Perform full physical examination with vitals, height, weight, and urine
pregnancy test (applicable females) to determine eligibility and record results.

 
6.  
Collect blood/urine for inclusion/exclusion lab screening tests (urinalysis),
chemistry, hematology and CD4 count, CD4%, T-cell (lymphocyte) count and
IFN-α level).

 
 
Page 37 of 52

--------------------------------------------------------------------------------

 
 
7.7  
Day 1 (± 2 days) – Group B (Observation Period)

 
Upon check-in at the clinical site, the staff should confirm that the subject
continues to meet the inclusion/exclusion criteria.
 
The following assessments and events will be performed:
 
1.  
Prior medications and medical history reviewed

 
2.  
Weight measured

 
3.  
Clinical IP dispensed; remind subjects to take IP daily prior to bed beginning
that evening.  If sleep disturbances become problematic, dosing can be changed
to early morning or afternoon and such changes should be documented in the CRF.

 
4.  
Brief physical exam performed.

 
5.  
Vital signs checked

 
6.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
7.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
8.  
Adverse event guidance provided

 
7.8  
Day 30 (± 2 Days) – Group B (Observation Period)

 
1.  
Weight measured

 
2.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
3.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
4.  
Brief physical exam performed

 
5.  
Vital signs checked

 
6.  
Concomitant medications reviewed

 
7.  
Adverse events discussed and recorded

 
7.9  
Day 60 (± 2 days) – Group B (Observation Period)

 
1.  
Weight measured

 
2.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
3.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
4.  
Brief physical exam performed

 
5.  
Vital signs checked

 
6.  
Concomitant medications reviewed

 
 
Page 38 of 52

--------------------------------------------------------------------------------

 
 
7.  
Adverse events discussed and recorded

 
7.10  
Day 90 (± 2 days) – Group B (Observation Period)

 
1.  
Weight measured

 
2.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
3.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
4.  
Brief physical exam performed

 
5.  
Vital signs checked

 
6.  
Concomitant medications reviewed

 
7.  
Adverse events discussed and recorded

 
7.11  
Day 1 (± 2 days) – Group B (Treatment Period)

 
Upon check-in at the clinical site, the staff should confirm that the subject
continues to meet the inclusion/exclusion criteria.
 
The following assessments and events will be performed:
 
1.  
Prior medications and medical history reviewed

 
2.  
Weight measured

 
3.  
Clinical IP dispensed; remind subjects to take IP daily prior to bed beginning
that evening.  If sleep disturbances become problematic, dosing can be changed
to early morning or afternoon and such changes should be documented in the CRF.

 
4.  
Brief physical exam performed.

 
5.  
Vital signs checked

 
6.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
7.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
8.  
Adverse event guidance provided

 
7.12  
Day 30 (± 2 Days) – Group B (Treatment Period)

 
1.  
Weight measured

 
2.  
Clinical IP dispensed and record compliance; remind subjects to take IP daily
prior to bed.  If sleep disturbances become problematic, dosing can be changed
to early morning or afternoon.

 
3.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
4.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
5.  
Drug accountability/compliance reviewed

 
 
Page 39 of 52

--------------------------------------------------------------------------------

 
 
6.  
Brief physical exam performed

 
7.  
Vital signs checked

 
8.  
Concomitant medications reviewed

 
9.  
Adverse events discussed and recorded

 
7.13  
Day 60 (± 2 days) – Group B (Treatment Period)

 
1.  
Weight measured

 
2.  
Clinical IP dispensed and record compliance; remind subjects to take IP daily
prior to bed.  If sleep disturbances become problematic, dosing can be changed
to early morning or afternoon.

 
3.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
4.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
5.  
Drug accountability/compliance reviewed

 
6.  
Brief physical exam performed

 
7.  
Vital signs checked

 
8.  
Concomitant medications reviewed

 
9.  
Adverse events discussed and recorded

 
7.14  
Day 90 (± 2 days) – Group B (Treatment Period)

 
1.  
Weight measured

 
2.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
3.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
4.  
Drug accountability/compliance reviewed

 
5.  
Brief physical exam performed

 
6.  
Vital signs checked

 
7.  
Concomitant medications reviewed

 
8.  
Adverse events discussed and recorded

 
7.15  
Follow-up/Early Termination Visit – All groups

 
Follow up visits should occur within 5-9 days following the last dose of
LODONAL.  The following final study assessments will be conducted at the final
visit:
 
1.  
Weight measured

 
2.  
Brief physical exam performed

 
 
Page 40 of 52

--------------------------------------------------------------------------------

 
 
3.  
Vital signs checked

 
4.  
Safety blood draw/urine collection (will consist of chemistry, hematology, and
urinalysis)

 
5.  
Efficacy blood draw for CD4 count, CD4%, T cell (lymphocyte) count and IFN-α
levels

 
6.  
Concomitant medications reviewed

 
7.  
Adverse events discussed and recorded

 
7.16  
Unscheduled Visit – All groups

 
Subjects requiring care for potential AEs or SAEs, as well as concomitant
illnesses or treatment illnesses, are to be seen by the Investigator(s) and
assessed as per standard of care.  Study data (new concomitant
medications/treatments, new AEs/SAEs or changes to concomitant medications/
treatments/AEs/SAEs) are to be assessed and data collected in the CRF as
applicable.
 
 
Page 41 of 52

--------------------------------------------------------------------------------

 
 
8  
STATISTICAL CONSIDERATIONS

 
OMITTED.
 
8.1  
Sample Size Considerations

 
The sample size is based on previous experience with comparable bridging studies
and practical considerations to determine safety and efficacy of LODONAL in the
Nigerian population.
 
8.2  
Planned Analyses

 
OMITTED.
 
8.3  
Statistical Methods

 
OMITTED.
 
8.3.1  
Analysis Sets

 
OMITTED.
 
8.3.1.1  
Safety

 
OMITTED.
 
8.3.1.2  
Efficacy

 
OMITTED.
 
 
Page 42 of 52

--------------------------------------------------------------------------------

 
 
9  
DATA HANDLING

 
9.1  
Source Data and Records

 
Source data are all the information in original records and certified copies of
original records of clinical findings, observations, data sheets provided by the
Sponsor or other activities in the study that are necessary for the
reconstruction and evaluation of the study.  The Investigator(s) at the clinical
trial site must permit study-related monitoring, audit(s), IRB review(s) and
regulatory inspection(s), with direct access to all the required source records.
 
The Investigator(s) shall retain the source records for a period of 2 years
following the date a marketing application is approved for the drug for the
indication for which it is being investigated or, if no application is to be
filed or if the application is not approved for such indication, until 2 years
after the investigation is discontinued and NAFDAC is notified.  For each
subject enrolled, the Investigator(s) will indicate in the source record(s) that
the subject participates in this study, and will record all study-specific
information including: any adverse event, any concomitant therapy, primary
response variable/s, progress notes and status at treatment end, and the end of
the subject’s participation.
 
9.2  
Case Report Forms

 
A CRF is required and should be completed for each included subject.  The
completed original CRFs are the sole property of the Sponsor and should not be
made available in any form to third parties, except for authorized
representatives of appropriate regulatory authorities, without written
permission from the Sponsor.  It is the Investigator's responsibility to ensure
completion and to review and approve all completed CRFs on their site.  All CRF
screens must be completed in a timely fashion.  All data queries and corrections
will be issued and captured.  The CRFs must be signed by the
Investigator(s).  These signatures serve to attest that the information
contained in the CRFs is true.  At all times, the Investigator(s) has final
responsibility for the accuracy and authenticity of all clinical and laboratory
data entered on the CRFs at his site.  Subject source documents are the
physician's subject records maintained at the study site.
 
9.3  
Provision of Additional Information

 
On request, the Investigator(s) will provide the Sponsor with additional data
relating to the study, or copies of relevant source records, duly
anonymized.  This is important when errors in data transcription are
encountered.  In case of particular issues or governmental queries, it may be
necessary to have access to the complete study documents, provided that the
subject’s confidentiality is maintained and protected in accordance with
applicable requirements.
 
 
Page 43 of 52

--------------------------------------------------------------------------------

 
 
10  
MONITORING PROCEDURES

 
10.1  
Periodic Monitoring

 
Each site will have a monitor who will contact and visit the Investigator(s)
periodically to ensure adherence to the protocol, International Conference on
Harmonisation (ICH) Good Clinical Practice (GCP), standard operating procedures
and applicable regulatory requirements, maintenance of study-related source
records, and completeness, accuracy and verifiability of all CRF entries
compared to source data.  The Investigator(s) will cooperate with the monitor to
ensure that any discrepancies that may be identified are resolved.  The
Investigator(s) will also allocate adequate time for such monitoring activities.
 
10.2  
Audit and Inspection

 
The Investigator(s) will make all the study-related source data and records,
both paper and electronic, available to a quality assurance auditor mandated by
the Sponsor, or to domestic or foreign regulatory inspectors, after reasonable
notice.  The main purposes of an audit or inspection are to confirm that the
rights and well-being of the subjects have been adequately protected, the
protocol and standard operating procedures have been adhered to, and that all
data relevant for the evaluation of the IP have been processed and reported in
compliance with ICH GCP and applicable regulatory requirements.
 
10.3  
Confidentiality of Subject Data

 
The Investigator(s) will ensure that the confidentiality of the subjects' data
will be preserved.   In the CRF or any other documents submitted to the Sponsor,
the subjects will not be identified by their names, but by an identification
system consisting of their initials and assigned number in the study.  Documents
not intended for submission to the Sponsor (e.g., the confidential subject
identification code and the signed ICFs) will be maintained by the
Investigator(s) in strict confidence.
 
 
Page 44 of 52

--------------------------------------------------------------------------------

 
 
11  
CHANGES IN THE CONDUCT OF THE STUDY

 
11.1  
Protocol Amendments

 
OMITTED.
 
11.2  
Deviations from the Protocol

 
OMITTED.
 
11.3  
Premature Study Termination

 
OMITTED.
 
 
Page 45 of 52

--------------------------------------------------------------------------------

 
 
12  
REPORTING AND PUBLICATION

 
12.1  
Clinical Study Report

 
OMITTED.
 
12.2  
Confidentiality and Ownership of Study Data

 
OMITTED.
 
12.3  
Publication Policy

 
OMITTED.
 
 
Page 46 of 52

--------------------------------------------------------------------------------

 
 
13  
ETHICAL AND REGULATORY ASPECTS

 
13.1  
Institutional Review Board (IRB)/Ethics Committee (EC)

 
An IRB or EC will review the study protocol and any amendments and
advertisements used for recruitment.  The IRB will review the subject
information sheet and the ICF, their updates (if any), and any written materials
given to the subjects.  The IRB consulted and the name of the committee chair(s)
will be included in the study report.
 
13.2  
Regulatory Authority(ies) Authorization/Approval/Notification

 
The regulatory permission to perform the study will be obtained in accordance
with applicable regulatory requirements.  All ethical and regulatory approvals
must be available before a subject is exposed to any study-related procedure,
including screening tests for eligibility.
 
13.3  
Ethical Conduct of the Study

 
The study will be conducted in accordance with the International Conference on
Harmonization guidelines for Good Clinical Practice (ICH E6) and the provisions
of the current ISO 14155-1, 14155-2 (2003): Clinical Investigation of Medical
Devices for Human Subjects, the relevant laws, the provisions of the Federal
Ministry of Health’s guidelines, as well as regulations and guidelines published
periodically by the Federal Ministry of Health.


Permission will be obtained by NAFDAC to conduct this clinical trial in
compliance with both the clinical trials guidelines issued by NAFDAC and the
Nigerian National Code for Health Research Ethics.
 
13.4  
Subject Information and Consent

 
The Investigator(s) or delegate will obtain a freely given written consent from
each subject after an appropriate explanation of the aims, methods, anticipated
benefits, potential hazards, and any other aspects of the study that are
relevant to the subject's decision to participate.  The consent form must be
signed and dated by the subject before he/she is exposed to any study-related
procedure, including screening tests for eligibility.
 
The Investigator(s) or delegate will explain that the subjects are completely
free to refuse to enter the study or to withdraw from it at any time, without
any consequences for their further care and without the need to justify their
decision.
 
The subject will receive a copy of the subject information and signed consent.
 
The subject should be informed if new information becomes available that may be
relevant to his/her willingness to continue participation in the study.  The
communication of this information should be documented and a new version of the
ICF and subject information form should be prepared, if applicable.
 
 
Page 47 of 52

--------------------------------------------------------------------------------

 
 
Each subject will be informed that the monitor, a quality assurance auditor
mandated by the Sponsor, or a health authority inspector, in accordance with
applicable regulatory requirements, may review his/her source records and
data.  Data protection will be handled in compliance with national regulations.
 
For subjects not qualified to give their legal consent, the written informed
consent must be obtained from the legal parent or guardian in accordance with
national regulations.  If such subjects can understand the risks and benefits of
the study, they should also be informed and provide their written assent.
 
13.5  
Compliance Reference Documents

 
The consolidated GCP ICH, and the provisions of the current ISO 14155-1, 14155-2
(2003): Clinical Investigation of Medical Devices for Human Subjects, the
relevant laws, the provisions of the Federal Ministry of Health’s guidelines, as
well as regulations and guidelines published periodically by the Federal
Ministry of Health shall constitute the main reference guidelines for ethical
and regulatory conduct.
 
 
Page 48 of 52

--------------------------------------------------------------------------------

 
 
14  
LIABILITIES AND INSURANCE

 
14.1  
ICH GCP Responsibilities

 
The responsibilities of the Sponsor, the monitor and the Investigator(s) will be
as defined in the ICH GCP consolidated guideline, and applicable regulatory
requirements in the country where the study takes place.  The Investigator(s) is
responsible for adhering to the ICH GCP responsibilities of Investigator(s), for
dispensing the IP in accordance with the approved protocol or a signed
amendment, and for the secure storage and safe handling of the IP throughout the
study.
 
14.2  
Liabilities and Insurance

 
In case of any damage or injury occurring to a subject in association with the
IP or participation in the study, the Investigator(s) has contracted an
insurance company.  These insurances cover the liability of the Sponsor, the
Investigator(s), and other persons involved in the study in compliance with
country-specific laws.
 
 
Page 49 of 52

--------------------------------------------------------------------------------

 
 
15  
ARCHIVING

 
15.1  
Investigator(s) File

 
OMITTED.
 
15.2  
Trial Master File

 
OMITTED.
 
 
Page 50 of 52

--------------------------------------------------------------------------------

 
 
16  
LITERATURE REFERENCES

 
1.  
Bihari B, Drury F, Tagone V, Otomanelli GA, Buimovici-Klein E, Orbe MG, Foeste
WF, Thomas JR, and Kirk RP.  Low Dose Naltrexone in the Treatment of Acquired
Immune Deficiency Syndrome.  IV International Conference on AIDS. Poster 3056.
Stockholm, June 1988.



2.  
Bihari B. Low Dose Naltrexone in the Treatment of HIV
Infection.  www.lowdosenaltreone.org.  September
1996.  http://www.lowdosenaltrexone.org/ ldn_hiv?1996.htm.



3.  
Cree BA, Kornyeyeva E, Goodin DS. Pilot trial of low-dose naltrexone and quality
of life in multiple sclerosis. Ann Neurol. 2010 Aug; 68(2): 145-150.



4.  
Gekker G, Lokensgard JR, and Peterson PK.  Naltrexone potentiates anti-HIV-1
activitiy of antiretroviral drugs in CD4+ lymphocyte cultures.  Drug Alcohol
Depend. 2001; 64:257-263



5.  
Gironi, M., Martinelli-Boneschi, F. et al., A pilot trial of low-dose naltrexone
in primary progressive multiple sclerosis. Multiple Sclerosis. 2008; 14:
1076-1083.



6.  
Hindmarsh KW, Tan L, Sankaran K, et al: Diurnal rhythms of cortisol, ACTH, and
β-endorphin levels in neonates and adults. West J Med. 1989 Aug; 151:153-156.

 
7.  
Matters GL, Harms JF, McGovern C, Fitzpatrick L, Parikh A, Nilo N, and Smith JP.
The opioid antagonist naltrexone improves murine inflammatory bowel disease.  J
Immunotoxicology: Apr;5(2):179-87, 2008.



8.  
McLaughlin PJ, Zagon IS.  The opioid growth factor-opoid growth factor receptor
axis: homeostatic regulator of cell proliferation and its implications for
health and disease.  Biochem Pharmacol. 2012 Sep 15; 84(6):746-55.



9.  
Smith JP, Stock H, Bingaman SI, Mauger DT, Rogosnitzky M, Zagon IS.  Low-Dose
Naltrexone Therapy Improves Active Crohn’s Disease. Am J Gastroenterol. 2007;
102:820-828.



10.  
Smith JP, Bingaman SI, Ruggiero F, Mauger DT, Mukherjee A, McGovern CO, Zagon
IS. Therapy with the Opioid Antagonist Naltrexone Promotes Mucosal Healing in
Active Crohn’s Disease: A Randomized Placebo-Controlled Trial. Dig Dis Sci. 2011
July; 56(7): 2088-2097.



11.  
Traore AK, Thiero O, Dao S, Kounde FF, Faye O, Cisse M, McCandless JB, Zimmerman
JM, Coulibaly K, Diarra A, et al.  Impact of low dose naltrexone (LDN) on
antiretroviral therapy (ART) treated HIV+ adults in Mali: A single blind
randomized clinical trials. J. AID HIV Res. Sep 2011; 3(10):189-198.

 
 
Page 51 of 52

--------------------------------------------------------------------------------

 
 
12.  
Traore AK, Thiero O, Dao S, Kounde FF, Faye O, Cisse M, McCandless JB, Zimmerman
JM, Coulibaly K, Diarra A, et al.  Single cohort study of the effect of low dose
naltrexone on the evolution of immunological, virological and clinical state of
HIV+ adults in Mali. J. AID HIV Res. Oct 2011;3(10):180-188.



13.  
Younger J, Mackey S, Fibromyalgia Symptoms Are Reduced by Low-Dose Naltrexone: A
Pilot Study. Pain Med. 2009; 10(4): 663-672.



14.  
Younger J, Noor N, McCue R, and Mackey S. Low-Dose Naltrexone for the Treatment
of Fibromyalgia Findings of a Small, Randomized, Double-Blind,
Placebo-Controlled, Counterbalanced, Crossover Trial Assessing Daily Pain
Levels. Arthritis & Rheumatism. 2013; 65(2): 529-538.



15.  
Zagon IS, Donahue R, McLaughlin PJ.  Targeting the opioid growth factor: opioid
growth factor axis for treatment for human ovarian cancer.  Exp Biol Med
(Maywood). 2013 May; 238(5):579-87.






Page 52 of 52

--------------------------------------------------------------------------------

 